


Exhibit 10.2

AMENDMENT AND WAIVER AGREEMENT




THIS AMENDMENT AND WAIVER AGREEMENT (this “Agreement”), dated as of May 14,
2014, is made and entered into by and among Vycor Medical, Inc., a Delaware
corporation (the “Company”) and the holders of certain Placement Agent Warrants
(the “Warrants”) issued in connection with the Company’s private offering of
securities during the period January 2, 2014-April 25, 2014 (the
“Warrantholders”).  Any defined term used herein but not otherwise defined shall
have the meaning ascribed to such term in the Warrants.  




WHEREAS, the Warrants were issued in partial consideration of the services of
the placement agent in connection with the Company’s offering of up to $5
million, in the aggregate, of shares of Common Stock and Common Stock purchase
warrants (the “Offering”).




WHEREAS, pursuant to the Purchase Agreement, the Warrantholders were issued
Warrants to purchase up to 402,030 shares of Company Common Stock.

 

WHEREAS, Section 3(b) of the Warrants provides for anti-dilution protection upon
any Dilutive Issuance in connection with a Subsequent Equity Sale (the
“Anti-Dilution Provision”);




WHEREAS, the Company wishes to

delete in its entirety the Anti-Dilution Provision;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Warrantholders agree as
follows:




1.

Amendment to Warrants.  The Company and the Warrantholders hereby agree to
delete the Anti-Dilution Provision and replace it with a covenant by the Company
that it will not issue for cash shares of Common Stock or Common Stock
Equivalents below an effective per share price of $2.05 (subject to adjustment
for forward and reverse stock splits and the like that occur after the date
hereof).  As such, Section 3(b) of the Warrants is amended and restated in its
entirety as follows:




“Restriction on Dilutive Issuances.  From Initial Exercise Date until 12 months
from the Effective Date, neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
for cash of any shares of Common Stock or Common Stock Equivalents with an
effective per share price below $2.05 (subject to adjustment for forward and
reverse stock splits and the like that occur after the Initial Exercise Date).”




2.

Additional Company Representations.  The Company’s execution and delivery of
this Agreement and the Company’s consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company and no further action is required by the Company, its board of
directors or the Company’s stockholders in connection therewith.  This Agreement
has been duly executed by the Company and, when




--------------------------------------------------------------------------------




delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.




3.

Fees and Expenses.  Except as set forth in this section, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.




4.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by the terms
of the Warrant.




5.

Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party, and such counterparts may be delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format data file.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.







 

VYCOR MEDICAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: David Cantor

 

 

Title:   President




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR WARRANTHOLDERS FOLLOW]




--------------------------------------------------------------------------------




[WARRANTHOLDER'S SIGNATURE PAGE TO VYCO AMENDMENT AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Warrantholder: __________________________

Signature of Authorized Signatory of Warrantholder: __________________________

Name of Authorized Signatory: _________________________

Title of Authorized Signatory: __________________________




--------------------------------------------------------------------------------